Title: From George Washington to Moses Hatfield, 17 October 1779
From: Washington, George
To: Hatfield, Moses


        
          Sir
          Head Quarters West Point 17th Octobr 1779
        
        I wrote to you on the 2d instant requesting to know what quantity of shoes you had upon hand and what you were likely to supply. Having recd no answer I am apprehensive that the letter never reached you—I have since recd a letter from the Board of War, desiring me to see you upon several matters relating to your department. You will therefore be pleased immediately upon the rect of this to come down to Head Quarters. The Business is pressing and important and for that reason I beg you will not delay. I am Sir Your most obt.
      